NOTICE OF ALLOWABILITY
Response Filed
	In a telephone interview on March 28, 2022 with Attorney Michael Hess, applicant was advised that the claims in copending reissue application 16/766,164 were in condition for allowance.  Accordingly, the instant reissue application and copending reissue applications 16/776,086 (the ‘086 application) and 16/766,164 (the ‘164 application) should be merged into a single application pursuant to 37 CFR 1.177(c).  It was requested that applicant file a response in the instant reissue application, with an amendment that added the allowed claims from both the ‘086 application and the ‘164 application to the pending claims in the instant reissue application.  It was also requested that applicant expressly abandon both the ‘086 application and the ‘164 application.  On March 29, 2022, applicant filed the requested amendment in the instant reissue application.  Accordingly, claims 1-18 and 39-69 are now allowable in the instant reissue application.  Express abandonments under 37 CFR 1.138 were received in both the ‘086 application and the ‘164 application on March 29, 2022.  

Claims Allowed
	Claims 1-18 and 39-69 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The prior art does not teach or fairly suggest the invention as recited in claims 1-18 of the instant reissue application.  Foley et al., U.S. Patent No. 7,835,778, discloses using imaging devices to take various images of a patient’s body in various views and tracking of surgical implements.  However, Foley et al. do not teach user defined first and second point locations in a virtual center location, movement from the first point to the second point being constrained to movement along one axis and scaling comprising selecting the first and second point locations to calculate a physical distance between the point locations and selecting at least one of the point locations from at least one of the first and second images to correlate the physical distance between the first and second point locations and a number of pixels between the first and second point locations as represented on the display unit.  Uhde, U.S. Patent No. 8,126,111, does not disclose the elements absent from Foley et al. as Uhde does not disclose user defined point locations, selecting the point locations to calculate a physical distance between the point locations and selecting one of the point locations from one of the images to correlate the physical distance between the point locations and a number of pixels between the point locations as represented on the display unit.  The markers 26a of Uhde are positionally fixed on the target site whereas the instant reissue application teaches against using these types of markers and provides for user defined point locations rather than having to rely on reference markers implanted into the patient.  Accordingly, claims 1-18 are allowable over the prior art. 
The prior art also does not teach or fairly suggest the invention as recited in claims 39-69 of the instant reissue application.  Independent claims 39, 53, 54 and 61 recite receiving both movement data of an instrument and neurophysiological data and determining a virtual location on an image of the surgical site using both the movement data and the neurophysiological data.  Davis (2010/0286554) teaches receiving neurophysiological data and conveying a virtual image of the nerves or neural structures onto a display (see para. 0059).  Davis represents a neuromonitoring system as is known in the art.  But Davis does not teach receiving movement data or using movement data to determine the virtual location of a surgical tool.  Accordingly, claims 39-69 are allowable over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Beverly M. Flanagan/
Primary Examiner
CRU – Art Unit 3993

Conferee: /JRJ/

Conferee: /E.D.L/                 SPRS, Art Unit 3993